DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a structure of the first limiting component”, “a line body” “two ends of the first limiting component”, “two ends of the tube body”, and “a position relationship between the suture line and the tube body is relatively fixed through the first limiting component” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Essentially it is unclear how these parts interact based on the current figures as claimed as they are not shown. It appears that applicant has an internal line within the tube that is connectable to a suture line that is used to secure the tube in place. Based on a quick search it appears the common attachment means are to simply wrap the suture material around the exterior tube. However, the relationship and interaction of the claimed parts is not clear.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and depending claims 2 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first fixing component" in line 14.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction would be to change the word “fixing to limiting” in line 13 such that the claim reads “the first limiting component”.   The fixing groove is on the fixing component therefore it cannot penetrate itself; the first limiting component however can penetrate through the fixing groove- as seen in applicant’s figure 1 and 4. Claims 2 and 5-7 are also rejected as they depend from claim 1.
Claim 1 recites the limitation " a position relationship between the suture line and the tube body is relatively fixed through the first limiting component" in lines 15-16 it is unclear as to what relation applicant is trying to claim. The examiner understands the applicant to be trying to state due to the relationship between the through hole in the tube body and the first limiting component the suture line is fixed or limited (i.e. not it cannot slide).  The line is unnecessary and creates confusion. The suggestion would be to remove it. Claims 2 and 5-7 are also rejected as they depend from claim 1.
Claim 1 in line 7 and lines 17-19 note the first limiting component is cuttable. This is redundant and unclear because in line 7 only a specific part (i.e. a structure) is cuttable while in lines 17-19 any section of the first limiting component is cuttable. Suggested removal of the section in line 7 “a structure of the first limiting component is cuttable” would resolve this rejection and the drawing objection. Claims 2 and 5-7 are also rejected as they depend from claim 1.
	Claim 2 lines 1-2 notes “the fixing component is disposed in the tube body with respect to the first limiting component”. This is redundant as in claim 1 applicant has already established the first limiting component and fixing component to be in the tube body. It is unclear if applicant is trying to add an additional relationship to the parts. Suggestion correction would be to rewrite claim 2 to state, “… wherein the first limiting component and the fixing component are configured to be detachably connected.” The suture line being detachable from the tube body by cutting the first limiting component is already claimed in claim 1.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1 line 6 based on the originally submitted claims it appears applicant left out an “is” and the claim should read “the first limiting component is a line body…”
In claim 1 line 10 suggestion correction would be “configured to be sutured and fixed to the part to be drained” to improve readability.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-2 and 5-7 would be considered allowed pending resolution of the 112.b rejection and claim and drawing objections.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Massengale US 2008/0300548 A1.
Massengale teaches a hollow drainage tube (20) with a first limiting component (40) that is a line body that may be annular (figure 5) and reside within the tube (figure 5). The suture line (42) secures the limiting component to the body. The tube may have a through hole (or passage 26) for the limiting component to exit the tube.
 Massengale fails to teach or reasonability suggest the ends of the first limiting component are fixed at two ends of the tube, the presence of a fixing component and fixing groove within the tube body and that the suture line passes through the hole into the tube body in order to encircle the annular limiting component.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574. The examiner can normally be reached M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                 

/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781